PD-0963-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 8/27/2015 10:19:47 PM
                                                                             Accepted 8/28/2015 12:10:29 PM
                                      NO. PD-0963-15                                          ABEL ACOSTA
                                                                                                      CLERK

                        TO THE COURT OF CRIMINAL APPEALS

                          FROM THE FOURTEENTH COURT OF APPEALS
                                    NO. 14-13-01068-CR

AJAH FOSTER
APPELLANT                           On Appeal from Cause Number 1388752
                                    From the 184th District Court of Harris County

V.

THE STATE OF TEXAS
APPELLEE


                     Appellant’s FINAL Motion To Extend Time
                      To File Petition For Discretionary Review
                                Accompanied by PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, AJAH FOSTER, and files this her Final Motion to Extend Time to File Petition
for Discretionary Review, and in support thereof, would respectfully show the Court the
following:
                                               I.
The Fourteenth Court of Appeals affirmed the trial court’s judgment in an unpublished
opinion. Foster v. State, 14-13-01068-CR, 2015 WL 3631689 (Tex. App.—Houston [14th Dist.]
June 11, 2015, no. pet. h.). One other motion for extension has been filed.

                                              II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for extension is
timely filed within 15 days of the deadline for the PDR, which was August 12, 2015.
Appellant requests this extension due to the fact that counsel for Appellant has been suffering
from a chronic illness, has been out of the office on family business for approximately two
weeks and additionally has been engaged in work in the Harris County Public Defender’s
Office on many cases, including the following:

        Jeremy Thomas, PD-1086-15
        Felix Irizarry, 14-14-00827-CR
        Domingo Medina, 01-15-00575-CR
        Leonard Storemski, 14-14-00921-CR                           August 28, 2015
      Hugo Pachas-Luna, 01-14-00516-CR - 01-14-00520-CR
      Stephen Hopper, 14-15-00371-CR
      Pete Rodriguez, 14-15-00339-CR
      Vincent Williams, 14-15-00220-CR
      Darryle Robertson, 14-15-00132-CR
      Counsel has been researching and writing for several trial cases assigned to the Public
       Defender’s Office Trial Division.

                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing to the day on which the PDR is simultaneously submitted
or the official date it is deemed filed.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas

                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                 CERTIFICATE OF SERVICE
By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.

                                             /s/Sarah V. Wood